Title: 19th.
From: Adams, John Quincy
To: 


       The Stage was full from Portsmouth and consequently I could not obtain a seat. I could not think of waiting till Saturday with a chance of being again disappointed. So I sent forward my little trunk by the Stage, and engaged a horse; at about ten in the forenoon, I left Town, and arrived at Ipswich just before noon. The Supreme Court are sitting there, and I went to the Court house where I saw a number of my friends: among others my classmate Kendall who is going to the Ohio in a short Time. I found likewise at Ipswich a number of the young Ladies from Newbury-Port, who to be sure were gallanted by their fathers. It was near four o’clock when I left Ipswich; and Pickman at the same time returned to Salem. It was so late when we got there that I could not think of reaching Boston this night, and I therefore accepted of Pickman’s invitation to lodge in town. He went with me to Mr. Derby’s; but the young Ladies were not at home, so that I had not the pleasure of being introduced to his Dulcinea. Learned, who is upon the study of physic in this town, pass’d the evening with us.
      